In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                          No. 07-19-00344-CR


                            MATTHEW PAUL MIKULA, APPELLANT

                                                   V.

                                THE STATE OF TEXAS, APPELLEE

                               On Appeal from the 13th District Court1
                                      Navarro County, Texas
               Trial Court No. D37990-CR, Honorable James E. Lagomarsino, Presiding

                                           March 26, 2020

                                  MEMORANDUM OPINION
                           Before QUINN, C.J., and PIRTLE and DOSS, JJ.


        Appellant, Matthew Paul Mikula, appeals his conviction of theft from a human

corpse or grave2 and sentence to eleven months’ confinement in a state jail facility. We

remanded the cause to the trial court on December 20, 2019, after appellant failed to

request preparation and make payment arrangements for the reporter’s record. On


       1 Originally appealed to the Tenth Court of Appeals, this case was transferred to this Court by the

Texas Supreme Court pursuant to its docket equalization efforts. TEX. GOV’T CODE ANN. § 73.001 (West
2013).

        2   TEX. PENAL CODE ANN. § 31.03(e)(4)(B) (West 2019).
remand, the trial court was to determine, among other things, whether appellant still

desired to prosecute the appeal. The trial court held a hearing on January 15, 2020. Both

appellant and his appointed counsel were present. At the hearing, appellant notified the

trial court that he no longer wished to pursue the appeal.


      Because appellant no longer desires to prosecute this appeal, we invoke Appellate

Rule 2 to suspend operation of Appellate Rule 42.2(a), which requires that appellant and

his attorney sign a motion to dismiss the appeal.       See TEX. R. APP. P. 2, 42.2(a).

Accordingly, the appeal is dismissed. No motion for rehearing will be entertained and our

mandate will issue forthwith.


                                                       Per Curiam


Do not publish.




                                            2